Citation Nr: 1102703	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury claimed as temporomandibular joint syndrome (TMJ).  

2.  Entitlement to service connection for residuals of a head 
injury claimed as migraine headaches, to include as secondary to 
TMJ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for residuals of a head 
injury and migraine headaches.  

In a statement received by VA in July 2004, the Veteran indicated 
that he wanted the RO to reconsider his claim.  He specifically 
identified the February 2004 rating decision.  Thus, the July 
2004 statement constitutes a notice of disagreement with respect 
to the February 2004 rating decision.  38 C.F.R. §§ 20.201, 
20.302.  

Additionally, an April 2005 rating decision denied service 
connection for TMJ.  Previously, in a June 1976 rating decision, 
the RO denied service connection for a fractured jaw.  The 
present claim of service connection for TMJ refers to distinct 
symptoms and diagnosis than those at issue in 1976.  Thus, it is 
considered a separate claim, and new and material evidence is not 
necessary to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  Likewise, as the other claimed head injury 
residual, migraine headaches, was also not specifically 
considered in 1976, that issue is also deemed an original claim 
for adjudication purposes.  

The issues of (1) clear and unmistakable error (CUE) in a 
prior RO decision; (2) service connection for a low back 
disorder; and (3) service connection for a neck disorder 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The weight of the credible and competent evidence is in relative 
equipoise on the question of whether the Veteran's current 
disabilities manifested by TMJ and migraine headaches are related 
to head trauma sustained in a motor vehicle accident during 
service. 


CONCLUSIONS OF LAW

1.   Extending the benefit of the doubt to the Veteran, his 
disability manifested by TMJ is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

2.  Extending the benefit of the doubt to the Veteran, his 
disability manifested by migraine headaches is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations require that upon the submission of a substantially 
complete application for benefits VA must notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the 
present case in light of the above criteria, and in view of the 
favorable disposition, the Board finds that all notification and 
development action necessary to render a fair decision in this 
matter has been accomplished.  



II.  Analysis

The Veteran contends that service connection is warranted for TMJ 
and migraine headaches.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted for residuals of a 
head injury manifested by TMJ and migraine headaches.  

First, the record contains competent and credible evidence 
showing an injury during service, followed by continuous symptoms 
after service separation.  

In particular, the Veteran maintains that he has TMJ and migraine 
headaches as a result of a motor vehicle accident (MVA) that 
occurred during service.  His service treatment records (STR) 
confirm that he was involved in a MVA in February 1970.  
Following the MVA, he underwent treatment for numerous injuries, 
including trauma to right side of his face and a laceration on 
the chin.  Also, he was admitted for surgery related to a 
contusion of the right eye.  Contemporaneous X-rays, including a 
skull series, showed findings that were not interpretable without 
further information.  Furthermore, subsequent dental records in 
the STR show that the Veteran had several teeth on the left side 
replaced in February and March 1972.  Then, at his October 1972 
service separation examination, the Veteran reported a history of 
an MVA in 1970.  He denied a history of frequent or severe 
headache, but informed the examiner that he had been told he had 
a hairline fracture of his jaw in November 1970 after the MVA.  
The examiner noted "no record of it."  The examiner, however, 
also noted that the Veteran still had a stiff neck from the 
accident.  Clinical evaluation showed neck with normal range of 
motion; physical examination of the head, face, and neck, and the 
mouth and throat were "normal."  

The STRs, in summary, confirm that the Veteran had an injury in 
service, although he did not complain of headaches or jaw pain at 
the time of service separation.  Nonetheless, the Board finds 
highly probative that he filed a claim for VA disability benefits 
in April 1976, which was shortly after his May 1973 service 
separation.  In support of that claim, he wrote that he had 
chipped his teeth in the MVA, which had resulted in an uneven 
bite.  In further support of this claim, he wrote one month 
later, in May 1976, that he had fractured his jaw during the MVA 
and was experiencing sharp pain in his jaw, as well as frequent 
headaches.  

More recently, in May 2003, the Veteran wrote in support of his 
present claim that he developed a headache while still 
hospitalized immediately after the MVA.  He had daily headaches 
for the next two months.  Thereafter, he had headaches 
approximately once per week, though they eventually decreased in 
frequency to once per month.  

Also, in November 2003, the Veteran wrote that he had dental 
treatment on multiple occasions after the MVA.  The dentist found 
that his jaw would open and drop to the left side.  He was given 
the option of having the jaw surgically rebroken and reset, but 
he chose not to have this procedure done.  

Additionally, the Veteran's wife wrote in October 2003 that she 
had known the Veteran since three years prior to his service 
entrance.  She did not notice headaches at that time.  Rather, 
she remembered him complaining of jaw pain and headaches after 
his February 1970 MVA.  He continued to seek treatment over the 
years.  

The Board finds that the statements from the Veteran, including 
the statements contemporaneous to his April 1976 claim, and the 
statements from his wife are credible and competent evidence 
establishing a continuity of symptoms after service.  Dalton v. 
Nicholson, 21 Vet. App. 23, 36 (2007); see Davidson, 581 F.3d at 
1316; Jandreau, 492 F.3d at 1376-77.

Accordingly, the remaining issue is whether he has a current 
disability etiologically related to the in-service injury and the 
post-service symptomatology.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

On this issue, with regard to the claimed TMJ, the evidentiary 
record includes a December 1988 private (non-VA) treatment record 
showing the Veteran's complaints of jaw pain since fracturing his 
jaw during service.  He also reported that the jaw had been 
dislocated to the left since that time.  Physical examination 
revealed left TMJ somewhat tender, and the jaw dislocated when 
opening with swinging to the right.  The assessment was TMJ 
syndrome, and the Veteran was recommended to consultation his 
dentist about the problem.  

More recently, the Veteran underwent an ear, nose, and throat 
(ENT) consultation at VA in August 2004.  He described a history 
of pain on the left side of the jaw and face following an MVA 
during service.  The assessment was TMJ syndrome.  The VA 
otolaryngologist characterized the disorder as "longstanding and 
is associated with a previous trauma and possibly bruxism."  The 
VA otolaryngologist explained to the Veteran "that this is likely 
a fibrotic scar joint with some arthritic changes, and will 
likely not improve in the future."  An accompanying magnetic 
resonance imaging scan (MRI) report shows: posterior displacement 
of the left meniscus, which does not recapture in the open mouth 
position; there were also degenerative changes at the left TMJ 
joint.  

In light of the August 2004 VA otolaryngologist's opinion, the 
Board finds that the evidence is at least in a state of relative 
equipoise in showing that the Veteran's TMJ resulted from the MVA 
during his service.  Importantly, the VA otolaryngologist's 
opinion is unequivocal and uncontroverted by any remaining 
evidence of record.  Thus, it is the most probative evidence of 
record addressing the issue.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  

With regard to the claimed migraine headaches, the record 
includes a May 2004 private (non-VA) treatment note.  The Veteran 
described his history of an in-service MVA followed by a constant 
left-side headache for two years.  He reported that his headaches 
currently occurred approximately 3 to 4 times per month.  The 
examining physician, in addition to reviewing the Veteran's 
history, also performed a thorough clinical evaluation.  Based on 
the examination results, the physician's impression was migraine 
headaches.  The physician then opined that "I suspect that [the 
Veteran's] migraine disordered [sic] has been triggered by the 
head injury that he suffered" during service.  The physician went 
on to explain that the Veteran's headaches are left-sided and not 
alternating sides, which suggests a predisposition on the left 
side "and I think that the head injury and impact on the left 
side probably provoked the headaches."  The physician further 
opined that the Veteran's headaches "are probably also aggravated 
by continuing problems with TMJ dysfunction."  

Then, in a December 2005 VA clinical record, the Veteran 
complained of increasing migraines.  The examining VA nurse 
practitioner (ARNP) discussed with the Veteran that "his 
migraines (were) a result of the TMJ he (suffered) from since the 
MVA accident while in the service."  

In light of the May 2004 and December 2005 opinions, the Board 
finds that the evidence is at least in a state of relative 
equipoise in showing that the Veteran's migraine headaches are 
etiologically related to the in-service MVA, to include as 
secondary to his TMJ.  See 38 C.F.R. § 3.310.  Importantly, the 
private physician in May 2004 and the VA ARNP in December 2005 
both concurred on this issue.  

For these reasons, the Board finds that service connection is 
warranted for disabilities manifested by TMJ and migraine 
headaches.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310; 
See Davidson, 581 F.3d at 1316.  Thus, by extending the Veteran 
the benefit of the doubt, the claims are granted.  

ORDER

Service connection for temporomandibular joint syndrome is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Service connection for migraine headaches is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


